DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the phrase "optionally perforated" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 32, the phrase "optionally in combination with a ground cellulosic material" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-24 and 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080202536 (Torrence hereinafter) in view of US 20120103353 (Sebastian hereinafter).
	Regarding claims 16 and 17, Torrence teaches a method for manufacturing a container for a smokeless tobacco product ([0002]), the method comprising: providing a fleece material 
	Torrence does not expressly teach applying an adhesive to an outer surface of the fleece material to couple the microcapsules to the fleece material. 
Sebastian teaches a method for manufacturing a container for a smokeless-tobacco product (abstract), the method comprising: providing a fleece material (78) configured to allow a portion of a tobacco material to pass through ([0030]-[0031]); applying an adhesive to an outer surface of the fleece material, specifically polycaprolactone ([0036]); and coupling a plurality of microcapsules to the fleece material by applying the plurality of microcapsules to the adhesive, the plurality of microcapsules each containing an additive ([0037]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the adhesive of Sebastian as a means to couple the microcapsules to the fleece material with a reasonable expectation of success and predictable results. 
Regarding claim 18, modified Torrence teaches that the plurality of microcapsules are applied to the outer surface of the fleece material by spraying (Torrence, [0010]).  
Regarding claims 19 and 26, modified Torrence does not expressly teach drying the fleece material, including the adhesive.  
However, it would have been obvious to one of ordinary skill in the art at the time of filing to have dried the fleece and the adhesive, to which the microcapsules are bonded, in 
Regarding claim 20, modified Torrence teaches configuring the fleece material into a pouch; and filling the pouch with a tobacco material (Torrence, [0021] and Sebastian, [0012]).  
Regarding claim 21, modified Torrence teaches that the tobacco material comprises a tobacco extract mixed with a filler (Sebastian, [0068]).  
Regarding claim 22, modified Torrence teaches that the tobacco material further comprises one or more salts, sweeteners, binders, colorants, pH adjusters or buffers, flavoring agents, disintegration aids, antioxidants, humectants, and preservatives (Sebastian, [0011]).  
Regarding claim 23, modified Torrence teaches that the additive comprises a flavorant (Torrence, [0010]-[0011]).  
Regarding claim 24, modified Torrence teaches that the trigger condition is related to temperature associated with use of the smokeless product (Torrence, [0011]).  
Regarding claim 27, modified Torrence teaches that the plurality of microcapsules are applied to the outer surface of the fleece material by spraying (Torrence, [0010]).  
Regarding claim 28, modified Torrence teaches that the food-grade biodegradable polymer adhesive comprises polycaprolactone (Sebastian, [0036]).  
Regarding claims 29 and 30, modified Torrence teaches that the fleece material is 
rice paper (Sebastian, [0031]).  
Regarding claim 31, modified Torrence teaches that the fleece material comprises a water dispersible film forming material selected from the group consisting of alginates, carboxymethylcellulose, xanthan gum, and pullulan (Sebastian, [0031]).    
	Regarding claim 32, Torrence teaches a method for preparing a smokeless tobacco product ([0002]), the method comprising: providing a fleece material configured to allow a portion of a tobacco material to pass through (12, [0024]); and coupling a plurality of microcapsules to the fleece material by applying the plurality of microcapsules, each containing an additive, to the fleece material ([0010]-[0011]).
	Torrence does not expressly teach applying an adhesive to an outer surface of the fleece material to couple the microcapsules to the fleece material. 
Sebastian teaches a method for manufacturing a container for a smokeless-tobacco product (abstract), the method comprising: providing a fleece material (78) configured to allow a portion of a tobacco material to pass through ([0030]-[0031]); applying an adhesive to an outer surface of the fleece material, specifically polycaprolactone ([0036]); and coupling a plurality of microcapsules to the fleece material by applying the plurality of microcapsules to the adhesive, the plurality of microcapsules each containing an additive ([0037]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the adhesive of Sebastian as a means to couple the microcapsules to the fleece material with a reasonable expectation of success and predictable results. 
The combined teaching of Torrence and Sebastian teaches configuring the fleece material into a pouch; and filling the pouch with a tobacco material (Torrence, [0021] and Sebastian, [0012]).  
Regarding claim 33, modified Torrence teaches that the tobacco material comprises a tobacco extract mixed with a filler (Sebastian, [0068]).  
Regarding claim 34, modified Torrence teaches that the tobacco material further comprises one or more salts, sweeteners, binders, colorants, pH adjusters or buffers, flavoring agents, disintegration aids, antioxidants, humectants, and preservatives (Sebastian, [0011]).  
Regarding claim 35, modified Torrence teaches that the additive comprises one or both of a flavorant and a tobacco extract (Torrence, [0010]-[0011]).     

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrence and Sebastian as applied to claim 16 above, and further in view of US 20110083688 (Mishra hereinafter).
Regarding claim 25, modified Torrence does not expressly teach that the plurality of microcapsules are formed of a material selected from the group consisting of proteins, polysaccharides, starches, waxes, fats, natural and synthetic polymers, resins, and combinations thereof.  
Mishra teaches a smokeless tobacco-free pouched product which has flavor capsules that are comprised of sodium alginate (abstract).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the microcapsules of modified Torrence from sodium alginate, as taught by Mishra, with a reasonable expectation of success and predictable results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747